Case 1:20-cv-02663-RA-BCM Document 32 Filed 06/26/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-- xX

US cet be (.- com

Plaintiff(s), |
: No. 2. Civ. Zb6 (RA)

-V-

 

——. . fo: CASE MANAGEMENT PLAN AND
janet Ce asf fe or t bey. : SCHEDULING ORDER

LCC, elo ¢ Defendant(s).

x

 

RONNIE ABRAMS, United States District Judge:

Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby

adopts the following Case Management Plan and Scheduling Order:

1.

,
All parties [consent / do not consent Vv C ) to conducting all further proceedings
before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636{c).
The parties are free to withhold consent without adverse substantive consequences. [/f all
parties consent, the remainder of the Order need not be completed at this time.]

The patties [have / have not La engaged in settlement discussions.

This case fis ts not | to be tried to a jury. ;

No additional parties may be joined after The p endo Leaps tf)

c
the Court. eS

\F
No amendments to the pleadings may be made ance Tod) J ending deter cata ot

without leave of the Court. move. ds dees q

Initial disclosures pursuant to Rule 26(a)(1 of the Federal Rules of Civil Procedure shall
be completed no later than JI , 22-2 _. [Absent exceptional
circumstances, within fourteen (14) days of the date of the parties’ conference pursuant
to Rule 26().}

All fact discovery is to be completed no later than [L. ote 2, 2O2 [A
period not to exceed 120 days unless the case presents unique complexities or other
exceptional circumstances. |

 
10.

11.

12.

13.

Case 1:20-cv-02663-RA-BCM Document 32 Filed 06/26/20 Page 2 of 3

The parties are to conduct discovery in accordance with the Federal Rules of Civil
Procedure and the Local Rules of the Southern District of New York. The following
interim deadlines may be extended by the parties on consent without application to the
Court, provided that the parties meet the deadline for completing fact discovery set forth
in 7 above.

a, Initial requests for production of documents shall be served by / / Z| f oO.

b. Interrogatories shall be served by / { Sf [ Ve.
c. Depositions shall be completed by | 2/ ?-(/ We

d. Requests to Admit shall be served no later than lL? f 19, E>.

All expert discovery, including disclosures, reports, production of underlying documents,
and depositions shall be completed by Foley 1S. cen}. [The parties shall
be prepared to describe their contemplated expert discovéry and the bases for their

proposed deadlines at the initial conference. ]

All discovery shall be completed no later than fe Lrwess f S. PO?Y

The Court will conduct a post-discovery conference on at

. [To be completed by the Court.] No later than one week in advance of
the conference, the parties are to submit a joint letter updating the Court on the status of
the case, including but not limited to whether either party intends to file a dispositive
motion and what efforts the parties have made to settle the action.

Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
required by Rule 6 of the Court’s Individual Rules and Practices shall be due thirty (30)
days from the close of discovery, or if any dispositive motion is filed, thirty (30) days
from the Court’s decision on such motion. This case shall be trial ready sixty (60) days
from the close of discovery or the Court’s decision on any dispositive motion.

Counsel for the parties propose the following alternative dispute resolution mechanism
for this case:

a. Referral to a Magistrate Judge for settlement discussions.

b. Referral to the Southern District’s Mediation Program. [Note that ail
employment discrimination cases, except cases brought under the Fair Labor
Standards Act of 1938, 29 U.S.C. § 201 et,seq., are designated for automatic
referral to the Court’s Alternative Dispute Resolution program of mediation.
Accordingly, counsel in such cases should select 13(6).]

c. Retention of a private mediator.
Case 1:20-cv-02663-RA-BCM Document 32 Filed 06/26/20 Page 3 of 3

The use of any alternative dispute resolution mechanism does not stay or modify any date
in this Order.

14. The parties have acted il), present best estimate of the length of trial is
S| CO L3C S a be vf. t=)
SO ORDERED.

Dated:
New York, New York

 

Ronnie Abrams ©
United States District Judge
